DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 28 July 2022 amends claims 1, 8, 9, 17, and 20. Applicant’s amendment has been fully considered and entered.
	Response to Arguments
Applicant argues, “Applicant respectfully traverses the rejections and submits current amendments to each of Claims 8 and 20 as presented above to overcome the rejections thereof. Accordingly, it is respectfully requested that the rejection of each of Claims 8 and 20 under 35 U.S.C. §112(b)…be withdrawn.” This argument has been fully considered and is persuasive. Therefore, the previous §112(b) rejections of claims 8 and 20 have been withdrawn.
Applicant argues, “However, neither Jin nor Kim 2 seems to teach or suggest a PDU with the structure similar to that generated by the method of Claim 1…” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner will assume that the bolded limitations (Pages 8-9 of the remarks) represent the limitations that Applicant believes to overcome the prior art of record. However, Kim 2 specifically discloses that the UDC data is ciphered along with the MAC-I ([0201] & Figure 2I, step 2i-30), and this teaching would read on the limitation that requires ciphering at least a data portion of the UDC packet and the MAC-I to provide a ciphered UDC packet.
Additionally, Jin discloses that checksum bits are added between the PDCP header and the UDC data block that is ciphered (Figure 22 & [0259] & [0304]), and this teaching would read on the limitation that requires constructing a PDCP Protocol Data Unit (PDU) by prepending a PDCP header to the ciphered UDC packet with checksum bits immediately followed by the ciphered UDC packet.
Applicant argues, “It is respectfully submitted that none of Kim 1, Kim 2 and Sun seems to teach or suggest a PDU with the structure similar to that generated by the method of Claim 9, and thus it follows that, even when combined, the purported combination of Kim 1, Kim 2, and Sun still could not yield or generate a PDU with the structure similar to that generated by the method of Claim 9.” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner will assume that the bolded limitations (Page 13 of the remarks) represent the limitations that Applicant believes to overcome the prior art of record. However, Kim 2 specifically discloses that the UDC data is ciphered along with the MAC-I ([0201] & Figure 2I, step 2i-30), and this teaching would read on the limitation that requires ciphering at least a data portion of the UDC packet and the MAC-I.
Additionally, Kim 1 discloses that the UDC header can include checksum bits ([0208]) and a PDCP header is generated and added to a packet that already contains the UDC header (Figure 2O, step 2o-25), and the UDC block (Figure 2O, step 2o-20), and this teaching would read on the limitation that requires constructing the PDCP PDU, in a sequence, the PDCP header, which is followed by checksum bits, which are followed by the UDC header, which is followed by the UDC data block. Examiner notes that Applicant’s specification shows that the checksum bits are part of the UDC header (See Figures 3-5 which shows the portion of the packet that includes the checksum to precede the UDC data block).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The specification does not support the amended claim language that requires the constructing of the PDCP PDU to include, in sequence, the PDCP header, followed by checksum bits, followed by the UDC header, followed by the UDC data block. This language suggests that the checksum and UDC header are separate data blocks. However, Applicant’s specification (See Figures 3-5) shows that the checksum is part of the UDC header and not a separate block. Figures 3-5 show that the checksum is part of the structure that precedes the UDC data block. This structure that precedes the UDC data block would be considered the UDC header.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, U.S. Publication No. 2019/0149421, in view of Kim, U.S. Publication No. 2019/0215725 (“Kim 2”). Referring to claims 1, 17, Jin discloses a wireless communication system wherein a PDCP SDU is received ([0240]), which meets the limitation of receiving a packet data convergence protocol (PDCP) session data unit (SDU). UDC compression is performed on the received PDCP SDU to generate d a compressed UDC data block ([0241] & [0304]: PDCP SDU is not described as having an SDAP header), which meets the limitation of performing uplink data compression (UDC) to compress a data portion of the PDCP SDU to generate a UDC packet, in an event that the PDCP SDU does not contain a service data application protocol (SDAP) header, compress the data portion of the PDCP SDU. The UDC data block is ciphered ([0304]), which meets the limitation of ciphering at least a data portion of the UDC packet to provide a ciphered UDC packet. Checksum bits are added between a PDCP header and the UDC data block that is ciphered (Figure 22 & [0259] & [0304]), which meets the limitation of constructing a PDCP protocol data unit (PDU) by prepending a PDCP header to the ciphered UDC packet with checksum bits immediately followed by the ciphered UDC packet. The resulting data packet is transmitted ([0304]: No mention of an SDAP header in the reference), which meets the limitation of transmitting the PDCP PDU with no SDAP header therein. 
Jin does not disclose integrity protection is applied to the compressed UDC block. Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]) and the UDC data is ciphered along with the MAC-I ([0201] & Figure 2I, step 2i-30), which meets the limitation of generating a message authentication code with integrity (MAC-i), ciphering at least a portion of the UDC packet and the MAC-I to provide a ciphered UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed integrity protection on the data of Jin using MAC-i because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 2, Jin does not disclose integrity protection is applied to the compressed UDC block. Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]), which meets the limitation of wherein the PDCP PDU further comprises the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed integrity protection on the data of Jin using MAC-i because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 3, Jin does not disclose integrity protection is applied to the compressed UDC block. Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35), which meets the limitation of wherein the generating of the MAC-I comprises performing integrity protection on the UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed integrity protection on the data of Jin using MAC-i because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 4, Jin does not disclose integrity protection is applied to the compressed UDC block. Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35) such that the MAC-i is ciphered ([0245] & Figure 2T, step 2t-45), which meets the limitation of wherein the ciphering further comprises the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed integrity protection on the data of Jin using MAC-i because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 5, Jin discloses that the ciphering includes the UDC header ([0304]), which meets the limitation of wherein the ciphering further comprises ciphering a UDC header of the UDC packet. 
Referring to claim 6, Jin discloses that the packet includes a UDC header and a UDC data block ([0304] & Figure 18), which meets the limitation of wherein the UDC packet comprises a UDC header and a UDC data block. 
Referring to claim 7, Jin discloses that the packet is structured such that the UDC header is before the UDC data block (Figure 18), which meets the limitation of the UDC header is followed by the UDC data block.
Referring to claim 8, Jin discloses that the packet is structured such that the UDC header is before the UDC data block (Figure 18) and the PDCP header is concatenated in front of the ciphered UDC header and ciphered UDC data block ([0304]), which meets the limitation of wherein the constructing of the PDCP PDU comprises constructing the PDCP PDU in a data radio bearer (DRB) such that the PDCP PDU comprises, in a sequence, the PDCP header, which is followed by the UDC header, which is followed by the UDC data block. Examiner notes that the optional elements have not been addressed since the claims specify that their inclusion is optional. 
Referring to claim 18, Jin does not disclose integrity protection is applied to the compressed UDC block. Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35), which meets the limitation of wherein the PDCP PDU further comprises the MAC-I, and wherein, in generating of the MAC-I, the processor performs integrity protection on the UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed integrity protection on the data of Jin using MAC-i because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 19, Jin discloses that the UDC header and the UDC data block re ciphered ([0304]), which meets the limitation of wherein, in ciphering, the processor further ciphers [the MAC-i] and a UDC header of the UDC packet.
Jin does not disclose integrity protection is applied to the compressed UDC block. Kim 2 discloses a communication system that performs integrity protection on a UDC block using MAC-i ([0245] & Figure 2T, steps 2t-30 & 2t-35) such that the MAC-i is ciphered ([0245] & Figure 2T, step 2t-45), which meets the limitation of wherein, in ciphering, the processor further cihpers the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed integrity protection on the data of Jin using MAC-i because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 20, Jin discloses that the UDC header and the UDC data block re ciphered ([0304]), which meets the limitation of wherein the UDC packet comprises a UDC header and a UDC data block. Jin discloses that the packet is structured such that the UDC header is before the UDC data block (Figure 18) and the PDCP header is concatenated in front of the ciphered UDC header and ciphered UDC data block ([0304]), which meets the limitation of wherein in constructing the PDCP PDU the processor constructs the PDCP PDU in a data radio bearer (DRB) such that the PDCP PDU comprises, in a sequence, the PDCP header, which is followed by the UDC header, which is followed by the UDC data block. Examiner notes that the optional elements have not been addressed since the claims specify that their inclusion is optional.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Publication No. 2021/0084534 (“Kim 1”), in view of Kim, U.S. Publication No. 2019/0215725 (“Kim 2”), and further in view of Sun, U.S. Publication No. 2019/0190657. Referring to claim 9, Kim 1 discloses a wireless communication system wherein an PDCP device receives a PDCP SDU that includes an IP packet ([0234] & Figure 2O, step 2o-06), which meets the limitation of receiving a packet data convergence protocol (PDCP) session data unit (SDU). The IP packet is compressed using UDC to create a UDC block (Figure 2O, step 2o-07: IP packet reads on the claimed data portion), which meets the limitation of performing uplink data compression (UDC) to compress a data portion of the PDCP SDU to generate a UDC packet. The compressed UDC block is encrypted ([0234] & Figure 2O, step 2o-15), which meets the limitation of ciphering at least a data portion of the UDC packet. The UDC header can include checksum bits ([0208]) and a PDCP header is generated and added to a packet that already contains the UDC header (Figure 2O, step 2o-25), and the UDC block (Figure 2O, step 2o-20), which meets the limitation of constructing a PDCP protocol data unit (PDU) comprising, in a sequence, a PDCP header, which is followed by checksum bits, which are followed by the UDC header, which is followed by the UDC packet, wherein the UDC packet comprises a UDC header and a UDC data block. Examiner notes that Applicant’s specification shows that the checksum is part of the UDC header, and not a separate data block (See Figures 3-5). Therefore, Examiner has applied the disclosure of Kim 1 above, to the specific claim limitations as supported by the specification. 
Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]) and the UDC data is ciphered along with the MAC-I ([0201] & Figure 2I, step 2i-30), which meets the limitation of generating a message authentication code with integrity (MAC-i), ciphering at least a data portion of the UDC packet and the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Kim 1 does not disclose the claimed order of the PDCP PDU. Kim 2 discloses the generation of the PDCP header, the SDAP header, and the UDC header such that the headers are generated in parallel and concatenated in front of the data that has completely undergone data processing ([0263]: the order of the headers is irrelevant so long as the headers are in front of the processed data) such that the UDC block follows the headers and the MAC-I follows the UDC block (Figure 2Y), which meets the limitation of wherein the constructing of the PDCP PDU comprises constructing the PDCP PDU used in a data radio bearer (DRB) such that the PDCP PDU comprises, in a sequence, the PDCP header, which is optionally [followed by] the SDAP header, which is [followed by] the UDC header, which is followed by the UDC data block, which is optionally followed by the MAC-i. Kim 2 does not explicitly state that the SDAP follows the PDCP header and is in front of the UDC header. However, Kim 2 makes it clear that the order of the headers does not matter as long as the headers are in front of the processed data ([0263]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for headers of Kim 2 to have been ordered specifically as PDCP header, SDAP header, and UDC header because Kim 2 suggests that the order of the headers does not matter and such an order is one of a finite number of possible orders that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Examiner notes that the limitation “in a data radio bearer (DRB)” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kim 1 discloses a PDCP header is generated and added to the packet that already contains the UDC header (Figure 2O, step 2o-25). Kim 1 does not specify that the PDCP header includes a 12-bit or 18-bit sequence number. Sun discloses a PDCP header that includes a 18-bit sequence number ([0158]), which meets the limitation of wherein the PDCP header comprises a 18-bit PDCP sequence number (SN). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the PDCP headers of Kim 1 to have included a 18-bit sequence number in order to provide an indication that a response is required as suggested by Sun ([0158]).
Referring to claim 10, Kim 1 discloses that the PDCP header is generated and added to the packet that already contains the SDAP header (Figure 2O, step 2o-20), which meets the limitation of wherein the PDCP PDU further comprises a Service Data Application Protocol (SDAP) header.
Referring to claim 11, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]), which meets the limitation of wherein the generating of the MAC-I comprises performing integrity protection on the UDC packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 12, Kim 1 discloses that if integrity protection is configured, integrity protection can be applied to the compressed UDC block and the UDC header. Kim 1 does not specify that the integrity protection is performed using message authentication code with integrity (MAC-I). Kim 2 discloses a communication system that performs integrity protection on PDCP SDU data using MAC-i ([0201]-[0202]) such that the generated MAC-I is also ciphered during the UDC ciphering procedure (Figure 2T, step 2t-45 & [0245]), which meets the limitation of wherein the ciphering further comprises ciphering the MAC-i. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the integrity protection of Kim 1 to have been implemented using MAC-I because Kim 2 discloses that MAC-I calculations can be utilized to verify the integrity of PDCP SDU packet data ([0202]).
Referring to claim 13, Kim 1 discloses that the UDC header is ciphered (Figure 2O, step 2o-25), which meets the limitation of wherein the ciphering further comprises ciphering a UDC header of the UDC packet.
Referring to claim 14, Kim 1 discloses that the ciphering procedures identifies and removes the SDAP header prior to encryption being performed ([0234]: the SDAP header is removed in the middle, encryption is performed on the UDC header and the UDC block), which meets the limitation of determining whether the PDCP SDU contains a Service Data Application Protocol (SDAP) header.
Referring to claim 15, Kim 1 discloses that the IP packet is compressed using UDC to create a UDC block such that the SDAP header is not part of the UDC compression (Figure 2O, step 2o-07: SH represents SDAP header and is not part of the UDC compression that creates UDC block), which meets the limitation of wherein, in an event that the PDCP SDU contains the SDAP header, the SDAP header is not compressed by the UDC.
Referring to claim 16, Kim 1 discloses that the UDC header is followed by the UDC block (Figure 2O), which meets the limitation of wherein the UDC header is followed by the UDC data block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437